Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 1 of 19

FILED IN DISTRICT COURT

OKLAHOMA COUNTY
IN THE DISTRICT COURT OF OKLAHOMA COUNTY
STATE OF OKLAHOMA AUG 8-0 2019
ss RICK WARREN
RANDY MCAROY, Individually and as COU
Father and Next Friend of P.M., a minor, 0 OURT CLERK

)
)
)
Plaintiff, )
)
vs, ) Case No, CJ-2019-4120
)
INDEPENDENT SCHOOL DISTRICT )
NO. 1 of OKLAHOMA COUNTY a/k/a )
PUTNAM CITY WEST HIGH SCHOOL, )
PUTNAM CITY SCHOOLS; )
DAWSON MICHAEL McCLAIN; )
DELBERT JOHNSON; S. H., by and }
Through his Parent and Next Friend, }
David Harry; ALFRED JONES; and )
COREY RUSSELL, )
)
Defendants. )
SECOND AMENDED PETITION
COMES. NOW the Plaintiff, Randy McAroy, individually and as father and next friend of
P.M., a minor, and for his claims of relief against the Defendants, Independent School District No.
1 of Oklahoma County a/k/a Putnam City West High School; Putnam City Schools; Dawson
Michael McClain; Delbert Johnson; S.H. by and through his Parent and Next Friend, David Harry;
Alfred Jones; and Corey Russell, and each of them, alleges and states as follows:
1. The Plaintiff, Randy McAroy, is the natural parent of P.M. and is, and at all times
relevant to this action was a citizen and resident of Oklahoma County, State of Oklahoma.
2. The Defendant, Independent School District No. 1 of Oklahoma County a/k/a
Putnam City West High School (hereinafter “P.C. West”) is a high school within the Putnam City
School District (hereinafter “Putnam City Schools”) and P.C, West is under the exclusive

supervision and control of Putnam City Schools. P.C. West is in Oklahoma County, State of

Exhibit No. 7

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 2 of 19

Oklahoma. Notice was formally served on both the individual school, P.C. West as well as the
administration offices of the Putnam City Schools and the State of Oklahoma, Risk Management
Division pursuant to the Oklahoma Governmental ‘Tort Claims Act, Title 51 O.S. § 151, ef seg.

3, At all times regarding the matter sued upon herein, the employees and Board
Members of the Defendant Putnam City School District were acting under and within the scope of
their employment and/or as agents of Defendant Putnam City Schools and Defendant P.C, West,

4, By letter dated January 24, 2019, the Risk Management Department of the State of
Oklahoma formally denied the Plaintiff's claims pursuant to the Governmental Tort Claims Act
specifically denying any negligence on the part of the State of Oklahoma and alleging that the
Defendant Putnam City Schools does not have their tort claims coverage through the Office of
Management and Enterprises Services, Risk Management Department. The claims of the Plaintiff
against the State of Oklahoma were deemed denied as of January 24, 2019.

5, On or about January 10, 2019, the Defendant, Putnam City Schools, was served
with formal notice of the Plaintiff's claims pursuant to the Governmental Tort Claims Act. On or
about January 18, 2019, the Defendant, P.C. West, was served with formal notice of the Plaintiff's
claims pursuant to the Governmental Tort Claims Act. Defendant, P.C. West and Defendant,
Putnam City Schools, failed to respond to the Plaintiff's Notice of Claim and the Plaintiffs claims
against these Defendants were deemed denied by operation of law. This action is timely filed

‘against Defendant, P.C. West and Defendant, Putnam City Schools, within the time prescribed by
the Oklahoma Governmental Tort Claims Act.

6, The incident that gives rise to the Plaintiff's Claims for Relief set forth herein
oceurred in Oklahoma County, State of Oklahoma. Venue is proper in Oklahoma County, State |

‘of Oklahoma,

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 3 of 19

7. Upon information and belief, at all times relevant to this action, the Defendants,
Dawson Michael McClain, Delbert Johnson and the minor Defendant, S.H. were residents of
Oklahoma County, Oklahoma, and this Court has personal jurisdiction over each of the named
individual Defendants,

CLAIMS FOR RELIEF

8. Plaintiff realleges and incorporates the allegations set forth in Paragraphs f thru 7
above by reference as if fully set forth herein below, and further alleges and states as follows:

9, On or about September 28, 2018, Plaintiff's minor child, P.M., was a freshman at
the Putnam City West High School when he was negligently restrained, assaulted and sodomized
by Defendants, Dawson Michael McClain, Delbert Johnson, and S.H. while attending Putnam City
West High School and during schools hours while on the premises of Defendant, P.C. West, which
caused severe mental and physical injuries, pain and suffering.

10, . At the time of this assault, each of the student Defendants Dawson Michael
McClain, Delbert Johnson, and 8.H. were under the security, supervision, custody and control of
the personnel, agents, servants and/or employees at the Defendant, P.C. West, including the
Defendants, Alfred Jones and Corey Russell, who were active coaches in the football program at
Putnam City West High School.

11. It was well known by both Defendant, P.C. West, and Defendant, Putnam City
Schools, as well as Defendants, Alfred Jones and Corey Russell, that this type of assault had
occurred in the past and had become a “ritual” and “tradition” that Senior classmen would inflict

upon Freshman of the School.

 

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 4 of 19

12. Despite this knowledge, neither Defendant P.C. West, nor Defendant Putnam City
Schools nor the active coaches, Defendants, Alfred Jones or Corey Russell, took any action to stop
this conduct or to protect its students, including P.M., from further acts of assault,

13. P.M, was a member of a limited and specifically definable group, i.e. freshman,
underclassmen in the legal custody and control of the Defendant, P.C, West, The actions and/or
omissions of Defendants, P.C, West, Putnam City Schools and Russell either created the danger
of further abuse to P.M. or increased the vulnerability of P.M. to the danger of being subjected to
abuse. The actions and/or omissions of Defendants, Jones and Defendant, Russell, further placed
P.M, at substantial risk of setious, immediate, and proximate harm which was obvious and known,
Despite such obvious and known risks to P,M., these Defendants acted recklessly and in conscious
disregard of those risks. Their conduct, based on the injuries which were inflicted upon P.M,
evidences deliberate indifference to the rights and welfare of P.M. while at a new and unfamiliar
school and shocks the conscience sufficient to overcome and negate any presumption of acting in
good faith.

14. — At all relevant times, the law on which the Plaintiff relies to establish a violation of
the rights of P.M. was well established so that the contours of his rights were sufficiently clear so
that a reasonable official would understand that what he did violated those rights. For example,
both Defendant, Jones, and Defendant, Russell, would have known that placing a child at
substantial risk of serious, immediate harm by failing to stop a known unlawful activity and/or
allowing a known unlawful activity to continue at the school, activity such as sodomizing young
freshman football players with a broom handle, was unconstitutional.

15. As a result of the conduct of the Defendants, and each of them as more fully set
forth herein below, the Plaintiffs minor child, P.M., has and will suffer injuries which are

4

 

 

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 5 of 19

permanent, painful and progressive, and the injuries will cause future pain and suffering, medical
expenses, physical and mental injuries, including loss of enjoyment of life, and the Plaintiff hag
been damaged in an amount in excess of Seventy Five Thousand Dollars ($75,000.00).

CLAIMS FOR RELIEF AGAINST DEFENDANT,
PUTNAM CITY SCHOGLS

16. Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 15
above by reference as if fully set forth herein below, and further alleges and states as follows:

17, At all times relevant to this action, P.M., was enrolled and was an active student at
Putnam City West High School and he was under the security, supervision, custody and control of
the personnel, agents, servants and/or employees at the Defendant, Putnam City Schools, including
the Defendant, Corey Russell, who was the acting Putnam City West head football coach,

18. On or about September 28, 2018, the thteat of the negligent assault to P.M. was
present when at least one employee of Defendant, Putnam City Schools, a coach, Defendant, Corey
Russell, was aware that the assault was imminent and Defendant, Corey Russell, allowed the
assault to continue at the hands of the Defendant students he supervised. Defendant, Russell,
acquiesced in the assault by leaving the room and not taking action to stop the process or prevent
the assault on the minor, P.M. In addition, Defendant, Corey Russell, knew or should have known
that the act of “brooming” ot shoving a broom handle in the anal orifice of a freshman football
player at Putnam City West had occurred before and that this “ritual” or “tradition” was an
imminent threat to freshman football players including the Plaintiff, P.M.

19, At all times relevant herein and at the time of the incident that gives rise to this
action, the Defendant Putnam City Schools, was on notice and was specifically aware of similar

conduct that occurred prior to the incident involving the Plaintiff, P.M. within the football

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 6 of 19

program. Defendant Putnam City Schools was specifically aware of this same event occurting
prior to September, 2018 and as a result of that prior incident, employees of P,C. West were
terminated from the football program and high school. Defendant failed to establish, adopt,
implement and/or follow any rules, policies, procedures, code of conduct or protocols to assure
students or athletes could participate safely and without fear of the same event occurring again to
students such as the minor here, P.M.

20. Defendants P.C. West and Putnam City Schools by and through the superintendent,
board of directors, Principal, administrators, coaches, teachers, and/or personnel failed and refused
to educate the staff and/or students and further failed to implement policies and/or procedures
and/or rules of conduct that would have prevented the assault, abuse and injuries to the Plaintiff,
P.M.

FIRST CAUSE OF ACTION AGAINST PUTNAM CITY SCHOOLS
Violation of TITLE IX of Education Act Amendments of 1972

21, Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 20
above by reference as if fully set forth herein below, and further alleges and states as follows:

22. At all times material herein, Defendant Putnam City Schools has received federal
education funds and has been subject to Title IX, 20 U.S. §§1681, ef seq.

23. Defendant Putnam City Schools is an “educational institution” as defined in 20_
US.C, §1681(c).

24, The type of student-on-student sexual harassment described here constitutes sexual
assault that is so severe and objectively offensive that it would deprive the student of the
educational benefits of the school.

25. Defendant Putnam City Schools had actual knowledge of the student-on-student

6

 

 
Case 5:19-cv-00893-PRW Document1-7 Filed 09/25/19 Page 7 of 19

assaults occurring in its school but, and with deliberate indifference, failed to take any action to
stop them,

26, Defendant Putnam City Schools’ failure to stop this ongoing assault created
hostile educational environment which was so severe, pervasive, and objectively offensive that it
undermined and detracted from Plaintiff's educational experience and resulted in the Plaintiff
being denied the benefit of and participation in Defendant Putnam City Schools’ resources and
opportunities, |

27. The abuse deprived P.M. of equal protection, substantive and procedural due
process, his property right to an education, and his liberty interest to be free from sexual abuse at
school,

28. The acts and omissions of the Defendant Putnam City Schools as alleged herein’
denied Plaintiff the benefits of the educational program offered by the School District and
constituted discrimination on the basis of sex in violation of 20 U.S.C, §1981(a).

29, The conduct of Defendant Putnam City Schools, warrants an award in favor of
Plaintiff for actual damages in an amount in excess of Seventy-Five Thousand Dollars
($75,000.00), attorney fees, costs, and any other reliéf this Court deems just and appropriate,

SECOND CAUSE OF ACTION AGAINST PUTNAM CITY SCHOOLS
United States Constitutional Rights- 42 U.S.C. §1983
FOURTEENTH AMENDMENT

30, Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 29
above by reference as if fully set forth herein below, and further alleges and states as follows:

31, Plaintiffs claims arise under the United States Constitution guatanteed to all
citizens under the Fourteenth Amendment and actionable pursuant to 42 U.S.C, §1983.

7

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 8 of 19

32, Defendant Putnam City Schools, at all times herein, was operating or working
utider color of law and as an agent of a governmental entity and political subdivision in the State
of Oklahoma,

33, P.M. has been deprived of his federally-protected property interest in his continued
education and the right to be free from sexual harassment and molestation as guaranteed by the
Fourteenth Amendment to the United States Constitution.

34, Defendant Putnam City Schools through its failure to take any action related to the
known and ongoing assaults taking place in its School established a policy, custom, usage, and
practice, which allowed the abuse upon P.M. to occur here,

35, The Defendant Putnam City Schools’ conduct demonstrates a representation of an
official policy, practice, and custom as evidenced by the deliberate indifference and reckless
disregard for P.M.’s rights to be free from sexual assault and harassment while under the
supervision of Defendants.

36, Further, the acts and omissions of the Defendants, as alleged herein, constituted
intentional discrimination on the basis of sex in violation of P.M.’s rights to the equal protection
of the laws as guaranteed by the Fourteenth Amendment to the United States Constitution.

37. The conduct of Defendant Putnam City Schools warrants an award in favor of
Plaintiff for actual damages in an amount in excess of Seventy-Five Thousand Dollars
($75,000.00), attorney fees, costs, and any other relief this Court deems just and appropriate.

THIRD CAUSE OF ACTION AGAINST PUTNAM CITY SCHOOLS
Negligence

38, Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 37

above by reference as if fully set forth herein below, and further alleges and states as follows:

8

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 9 of 19

39, Defendant Putnam City Schools had an affirmative duty to provide a safe premises
for the students of its District.

40. Defendant Putnam City Schools knew or should have known of the substantial risk
of sexual assault to its students, and Defendant Putnam City Schools negligently failed to protect
P.M. from such assault,

41, Asa direct and proximate result of Defendant Putnam City Schools’ aforesaid acts
and conduct and the injuries resulting therefrom, Plaintiff sustained physical injury, mental injury
and mental anguish, pain, and suffering.

42, The conduct of Defendant Putnam City Schools warrants an award in favor of
Plaintiff for actual damages in an amount in excess of Seventy-Five Thousand Dollars
($75,000.00), attorney fees, costs, and any other relief this Court deems just and appropriate.

CLAIMS FOR RELIEF AGAINST DEFENDANT,
INDEPENDENT SCHOOL DISTRICT NO. t
a/k/a PUTNAM CITY WEST HIGH SCHOOL
43, Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 42

above by reference as if fully set forth herein below, and further alleges and states as follows:

44, Atall times herein, P.M., was a student under the custody and control of Defendant,

Independent School District No. 1 of Oklahoma County a/k/a Putnam City West (hereinafter “P.C,

West’), and was present at Defendant, P.C. West,

45. On or about September 28, 2018, the threat of the negligent assault to P.M. was
present when at least one employee of Defendant, P,C, West, a coach, was aware that the assault
was imminent but acquiesced in the assault by leaving the room at Defendant, P.C. West, and not
doing anything to stop the process or prevent the assault from happening,

46. At all times relevant herein, agents, servants and/or employee of Defendant P.C,

- 9

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 10 of 19

West had actual knowledge of assault and/or abuse of football players at P.C, West High School
prior to the incident that is the subject of this action. Defendant P.C, West failed to adopt and/ot
implement, enforce and/or follow safety protocols policies and/or procedures to keep students,
including Plaintiff, P.M. free from physical neglect and abuse.

47, Defendant P.C, West was specifically aware that one or more student(s) at P.C.
West had been assaulted and raped by instrumentation in substantially the same manner as the
Plaintiff, P.M. prior to September, 2018, Defendant, P.C. West by and through its superintendent,
board of directors, principal, administrators, coaches, teachers, and/ot personnel failed and refused
to implement or establish, adopt and/or follow any rules, policies, procedures, code of conduct or
protocols that would have alerted personnel and employees of the potential dangers and would
have prevented the assault, abuse and injuries to the Plaintiff, P.M. As a direct and proximate result
of negligent conduct of Defendant, P.C. West, and its respective agent, setvants and/or employees,
P.M. has suffered severe permanent injuries.

FIRST CAUSE OF ACTION AGAINST DEFENDANT,

INDEPENDENT SCHOOL DISTRICT NO. 1 OF OKLAHOMA COUNTY
a/k/a PUTNAM CITY WEST HIGH SCHOOL

 

Violation of TITLE IX of Education Act Amendments of 1972

48. _ Plaintiff realleges and incorporates the allegations set forth in Paragraphs | thru 47
above by reference as if fully set forth herein below, and further alleges and states as follows:

49. At all times material herein, Defendant P.C. West has received federal education
funds and has been subject to Title IX, 20 U.S. §§1681, ef seg.

50, Defendant P.C. West is an “educational institution” as defined in 20 U.S.C.
§1681(c).

51. The type of student-on-student sexual harassment described here constitutes sexual

10

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 11 of 19

assault that is so seyere and objectively offensive that it would deprive the student of the
educational benefits of the school.

52. Defendant P.C. West had actual knowledge of the student-on-student assaults
occurring in its school but, and with deliberate indifference, failed to take any action to stop them.

53. Defendant P.C. West’s failure to stop these ongoing assaults created a hostile
educational environment which was so severe, pervasive, and objectively offensive that it
undermined and detracted from Plaintiff P.M.,’s educational experience and resulted in the Plaintiff
P.M. being denied the benefit of and participation in Defendant P.C. West’s resources and
opportunities. |

54. The abuse deprived Plaintiff P.M. of equal protection, substantive and procedural
due process, his property right to an education, and his liberty interest to be free ftom sexual abuse
at school,

55, The acts and omissions of the Defendant P.C. West as alleged herein denied
Plaintiff the benefits of the educational program offered by the P.C. West and constituted
discrimination on the basis of sex in violation of 20 U.S.C, §1981(a),

36. ‘The conduct of Defendant, P.C. West, warrants an award in favor of Plaintiff for
actual damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), attorney

fees, costs, and any other relief this Court deems just and appropriate,

SECOND CAUSE OF ACTION AGAINST DEFENDANT,

INDEPENDENT SCHOOL DISTRICT NO, 1 OF OKLAHOMA COUNTY,
a/k/a PUTNAM CITY WEST HIGH SCHOOL

United States Constitutional Rights- 42 U.S.C, §1983
FOURTEENTH AMENDMENT
57, Plaintiff realleges and incorporates the allegations set forth in Paragraphs | thru 56
| 1

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 12 of 19

above by reference as if fully set forth herein below, and further alleges and states as follows:

58. PlaintifP's claims arise under the United States Constitution guaranteed to all
citizens under the Fourteenth Amendment and actionable pursuant to 42 U.S.C. §1983.

59, Defendant P.C. West, at all times herein, was operating or working under colot of
law and as an agent of a governmental entity and political subdivision in the State of Oklahoma.

60. P.M. has been deprived of his federally-protected property interest in his continued
education and the tight to be free from sexual harassment and molestation as guaranteed by the
Fourteenth Amendment to the United States Constitution,

61. Defendant P.C, West, through its failure to take any action related to the known and
ongoing assaults taking place in its School established a policy, custom, usage, and practice, which
allowed the abuse upon P.M, to occur here,

62. The Defendant P.C. West’s conduct demonstrates a representation of an official
policy, practice, and custom as evidenced by the deliberate indifference and reckless disregard for
P.M.’s rights to be free from sexual assault and harassment while under the supervision of
Defendants,

63, Further, the acts and omissions of the Defendants, as alleged herein, constituted
intentional discrimination on the basis of sex in violation of P.M.’s rights to the equal protection
of the laws as guaranteed by the Fourteenth Amendment to the United States Constitution.

64. The conduct of Defendant, P.C. West, warrants an award in favor of Plaintiff for
actual damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), attorney
fees, costs, and any other relief this Court deems just and appropriate,

THIRD CAUSE OF ACTION AGAINST DEFENDANT,
INDEPENDENT SCHOOL DISTRICT NO. 1 of OKLAHOMA COUNTY

a/k/a PUTNAM CITY WEST HIGH SCHOOL
12

 

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 13 of 19

Negligence

65, Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 64
above by reference as if fully set forth herein below, and further alleges and states as follows:

66, Defendant P.C, West had an affirmative duty to provide a safe premises for the
students of its District.

67, Defendant P,C, West knew or should have known of the substantial risk of sexual
assault to its students, and Defendant P.C, West negligently failed to protect P.M. from such
assault.

68. As a direct and proximate result of Defendant P.C. West's aforesaid acts and
conduct and the injuries resulting therefrom, Plaintiff sustained physical injury and mental
anguish, pain, and suffering.

69, The conduct of Defendant, P.C. West, warrants an award in favor of Plaintiff for
actual damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), attorney
fees, costs, and any other relief this Court deems just and appropriate.

CLAIMS FOR RELIEF AGAINST DEFENDANTS,
DAWSON MICHAEL McCLAIN, DELBERT JOHNSON AND S.H., A MINOR

70. ‘Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 69
above by reference as if fully set forth herein below, and further alleges and states as follows:

71. At all times relevant to this action, Defendants, Dawson McClain, Delbert Johnson
and S.H. were upper classmen and/or students participating in the football program at the
Defendant, P.C. West, On or about September 28, 2018, these Defendants, and each of them,
conftonted the Plaintiff, P.M. while he was in the freshman locker room. The Defendants together

forced the Plaintiff, P.M. into the “varsity locker room”. Once in the varsity locker room, P.M.

13

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 14 of 19

was held against his will by the Defendants, McClain, Johnson and S.H. and a broom handle was
forcibly inserted into the Plaintiff's anus sodomizing the Plaintiff and penetrating the anal orifice
and causing severe physical, mental and emotional injury to the Plaintiff

72. As a direct and proximate result of the conduct of the Defendants, McClain,
Johnson and §,H., the minor Plaintiff, P.M., suffered serious injury to mind and body and will
suffer from the injury in the future. Said injuries are permanent, progressive and severe for which
P.M. has been damaged in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00),

CLAIMS FOR RELIEF AGAINST DEFENDANT,
ALFRED JONES, AND DEFENDANT, COREY RUSSELL

73. Plaintiffrealleges and incorporates the allegations set forth in Paragraphs | thru 72
above by reference ag if fully set forth herein below, and further alleges and states as follows:

74. Defendant, Corey Russell, was a teacher and head football coach employed by the
Defendants, Putnam City Schools and/or P.C. West and was responsible for the safe supervision
of students and high school football players at the high school, including Plaintiff, P.M.
Defendant, Corey Russell, was responsible for establishing and/or ensuring that the P,C, West
students follow Putnam City policies and procedures, Defendant, Corey Russell, is sued in his
individual and official capacities and at all time material hereto was acting in concert and under
color of state law, policy, custom or usage.

75, Defendant, Alfted Jones, was a freshman football coach employed by the
Defendants, Putnam City Schools and/or P.C. West and was responsible for the safe supervision
of students and freshman football players at the high school, including Plaintiff, P.M. Defendant,
Alfred Jones, was responsible for establishing and/or ensuring that the P,.C, West students follow

Putnam City policies and procedures. Defendant, Alfred Jones, is sued in his individual and

14

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 15 of 19

official capacities and at all time material hereto was acting in concert and under color of state law,
policy, custom or usage.
76. ‘This Claim for Relief brought by the Plaintiff is for violation of the Substantive
Due Process right of his minor son, P.M., to be reasonably safe from harm as guaranteed by the
Fourteenth Amendment to the United States Constitution,
77, Defendants, Jones and Russell acting in concert with the leaders of the P.C, West
High School, the administration and the board of directors of the Putnam City School District acted
with deliberate indifference and/or reckless disregard and under color of state law, violated Putnam
City School and/or state-mandated policies and procedures, as well as the Substantive Due Process
Rights of P.M., by:
a. Allowing studenis to continue with a “ritual” or custom at the school that the
Defendants knew or should have known would cause serious injury and/or risk
of harm to students like P.M.:
b. Failing to protect students like P.M. from falling victim to a known custom or
practice within the school that would cause serious injury and risk of harm to
students like P.M.
c. Failing to protect P.M,
78. Defendants, Jones and Russell, failed to exercise professional judgement and acted
with deliberate indifference and/or reckless disregard in failing to carry out and properly follow
constitutional and/or state-mandated policies and procedures with respect to P.M.

FIRST CAUSE OF ACTION AGAINST
DEFENDANT, JONES, AND DEFENDANT, RUSSELL

United States Constitutional Rights- 42 U.S.C, §1983

15

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 16 of 19

79. Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 78
above by reference as if fully set forth herein below, and further alleges and states as follows:

80. Plaintiffs claims arise under the United States Constitution guaranteed to all
citizens under the Fourteenth Amendment and actionable pursuant to 42 U.S.C. §1983.

81. Defendant, Jones, and Defendant, Russell, at all times herein, were operating or
working under color of law and as an agent of a governmental entity and political subdivision in
the State of Oklahoma.

82, P.M. has been deprived of his federally-protected property interest in his continued
education and the right to be free from sexual harassment and molestation as guaranteed by the
Fourteenth Amendment to the United States Constitution,

83, Defendant, Jones and Defendant, Russell through their failure to take any action
related to the known and ongoing assaults taking place in the School established a policy, custom,
usage, and practice, allowed the abuse upon P.M. to occur here,

84. The conduct of Defendant, Jones, and Defendant, Russell, demonstrates a
representation of an official policy, practice, and custom as evidenced by the deliberate
indifference and reckless distegatd for P.M.’s rights to be free from sexual assault and harassment
- while under the supervision of Defendants.

85, Further, the acts and omissions of these Defendants, as alleged herein, constituted -
intentional discrimination on the basis of sex in violation of P.M.’s rights to the equal protection
of the laws as guaranteed by the Fourteenth Amendment to the United States Constitution.

86. As a direct and proximate result of Defendant, Jones’, and Defendant, Russell’s
violations of constitutional, and/or state mandated policies and procedures, P.M.’s constitutional
right to be reasonably safe from harm while in the care, custody and control of P.C. West were

16°

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 17 of 19

violated,

87. Defendant, Jones, and Defendant, Russell, acting in concert with the administration
of the Defendants and under color of state law, violated P.M.’s constitutional right to be reasonably
safe from harm and directly and proximately caused P.M. to endure serious physical abuse, great
physical pain and suffering, mental and emotional distress, embarrassment and continued
psychological damage.

88. As adirect and proximate result of the conduct of Defendant, Jones, and Defendant
Russell, the minor Plaintiff, P.M., suffered serious injury to mind and body and will suffer from
the injury in the future. Said injuries are permanent, progressive and severe for which P.M. has
been damaged in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00).

SECOND CAUSE OF ACTION AGAINST
DEFENDANT, JONES, AND DEFENDANT, RUSSELL
Negligence

89, — Plaintiffrealleges and incorporates the allegations set forth in Paragraphs 1 thru 88
above by reference as if fully set forth herein below, and further alleges and states as follows:

90, Both Defendant, Jones, and Defendant, Russell, had an affirmative duty to provide
a safe premises for the students of P.C. West, including P.M.

91. Defendant, Jones, and Defendant, Russell, knew ot should have known of the

_ substantial risk of sexual assault to the students, and Defendants, Jones, and Defendant, Russell,
negligently failed to protect P.M. from such assault.

92. Asadirect and proximate result of aforesaid acts and conduct by these Defendants,
and each of them, and the injuries resulting therefrom, Plaintiff sustained physical injury and
mental anguish, pain, and suffering.

93, The conduct of Defendant, Jones, and Defendant, Russell, was grossly negligent

7

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 18 of 19

and/or willful and wanton and intentional, and demonstrated a reckless disregard for the rights of
others, including P.M., and such conduct warrants the imposition of punitive or exemplary
damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00),

CLAIMS FOR RELIEF OF THE PARENT
AND NEXT FRIEND OF P.M.

94, Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 93
above by reference as if fully set forth herein below, and further alleges and states as follows:

95, As adirect and proximate result of the conduct of the Defendants, and each of them,
as set forth herein above, in causing injury to P.M., the Plaintiff, Randy McAroy, has incurred
medical expenses, lost income and has been deprived of the relationship, companionship and
association of his son, P.M. for which the Defendants, and each of them, are liable to the Plaintiff
individually in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00).

CLAIM FOR RELIEF — PUNITIVE DAMAGES
AGAINST INDIVIDUAL DEFENDANTS

96. Plaintiff realleges and incorporates the allegations set forth in Paragraphs 1 thru 95
_above by reference as if fully set forth herein below, and further alleges and states as follows:

97, The Individual Defendants (which specifically does not include Defendants Putnam
City Schools or P,C. West), and each of them, ate hereby placed on notice that the Plaintiff may
seek an instruction form the Court that would allow the Jury to return a verdict for punitive
damages in the event the evidence justifies such an instruction,

WHEREFORE, the Plaintiff, Randy McAroy, Individuaily and as Parent and Next Friend,
of P.M., a minor, respectfully requests that this Court enter judgement against the Individual

Defendants, and each of them, as set forth herein above in an amount in excess of Seventy-Five

18

 

 

 
Case 5:19-cv-00893-PRW Document 1-7 Filed 09/25/19 Page 19 of 19

Thousand Dollars ($75,000.00) plus attorney fees and costs of this action and for such further relief

as this Court deems just and equitable.

ATTORNEY LIEN CLAIMED

Respectfully Submitted,

QO

DEREK K, BUR#'H, OBA NO, 13004. Y
BRETT T, REAVIS, OBA NO, 33595
BURCH & GEORGE, P.C,

1500 CITY PLACE BUILDING

204 NORTH ROBINSON

OKLAHOMA CITY, OKLAHOMA 73102
405-239-771

405-239-7795 FACSIMILE

derek@burch-george.com

brett@burch-george.com
ATTORNEYS FOR PLAINTIFF

19

 

 
